DETAILED ACTION
The application of Coleman et al., for a “Database record locking for test parallelization” filed on May 2, 2019 has been examined. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The information disclosure statements (IDS) submitted on May 8, 2019 and January 4, 2021 have been considered.
Claims 1-20 are presented for examination. 
Claims 1, 2, 9-13, and 17-19 are rejected under 35 USC § 102.

Claims 3-8, 14-16, and 20 are objected to while containing allowable matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 9-13, and 17-19 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Pastorelli (U.S. PGPUB 20090144706).
As per claims 1, 12, and 18, Pastorelli discloses a system/method/article of manufacture comprising:
software configured to operate in a testbed environment and with access to persistent storage ([0030], “a repository 905 stores a set of test cases for verifying the correctness of a specific software application 910”), wherein the persistent storage contains a plurality of data entries ([0007]); and 
a computing device configured to test the software in parallel by performing operations ([0007]) comprising:
obtaining a first test case from a plurality of test cases, wherein the first test case causes the software to access a subset of the data entries ([0014]-[0015]), and wherein a plurality of locks respectively facilitate exclusive access to the plurality of data entries, one lock per entry ([0025]-[0027]);
attempting to acquire a subset of the locks that correspond to the subset of the data entries ([0033]-[0042]); and
determining when to execute the first test case, wherein the determining involves either: (i) failing to acquire all of the subset of the locks and responsively delaying execution of the first test case, wherein at least one of the subset of the locks has been acquired by a second test case from the plurality of test cases ([0021]-[0022]), or (ii) successfully acquiring all of the subset of the locks and responsively executing the first test case in parallel with the second test case ([0033]-[0042]).

As per claims 2, 13, and 19, Pastorelli discloses the computing device delayed execution of the first test case, wherein the operations further comprise: after delaying 

As per claims 9 and 17, Pastorelli discloses the software accessing the subset of the data entries comprises the software reading from or writing to each of the subset of the data entries, such that the locks facilitate exclusive read and write access to the plurality of data entries ([0018], [0025], and [0034])

As per claim 10, Pastorelli discloses the software accessing the subset of the data entries comprises the software writing to each of the subset of the data entries, such that the locks only facilitate exclusive write access the plurality of data entries ([0027] and [0034]).

As per claim 11, Pastorelli discloses the software represents at least part of a remote network management platform that includes one or more computational instances, wherein each of the computational instances is configured to be dedicated to a respective network ([0030]-[0033]).





Allowable Subject Matter
Claims 3-8, 14-16, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See included PTO-892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elmira Mehrmanesh whose telephone number is (571)272-5531.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Elmira Mehrmanesh/
Primary Examiner, Art Unit 2113